UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-6795


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

NAMOND EARL WILLIAMS, a/k/a Namond Brewington, a/k/a Tony
Smith,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     J. Frederick Motz, District Judge.
(1:90-cr-00135-JFM-4)


Submitted:   December 21, 2010            Decided:   January 3, 2011


Before NIEMEYER and KEENAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Namond Earl Williams, Appellant Pro Se. Andrea L. Smith, OFFICE
OF THE UNITED STATES ATTORNEY, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Namond   Earl   Williams       appeals   the   district    court’s

orders denying his 18 U.S.C. § 3582(c)(2) (2006) motion for a

sentence   reduction   and   denying        reconsideration.         We   have

reviewed the record and find no reversible error.              Accordingly,

we affirm the district court’s orders.              We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                     AFFIRMED




                                      2